Citation Nr: 0829429	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in June 2006.  This matter was 
originally on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) was granted in the June 2006 
Board decision.  Therefore, that issue is no longer before 
the Board.  


FINDINGS OF FACT

1.  In its July 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for a psychiatric disorder because none of 
the newly submitted evidence provided a competent link 
between the veteran's psychiatric disorder and active 
service.  The veteran did not appeal the decision and it 
became final.    

2.  Evidence received subsequent to the July 1997 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the VCAA notice letter dated in September 2004 and July 
2007, the RO advised the veteran of what the evidence must 
show to establish entitlement the underlying claim of service 
connection for a psychiatric disorder and thoroughly 
described the types of evidence that the veteran should 
submit in support of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  The element of effective 
date was addressed in the September 2004 letter as the RO 
explained to the veteran that he may lose money if he took 
more than one year to submit the requested information and 
evidence and his claim was granted because VA would not be 
able to pay him back to the date he filed his claim.  
Although neither VCAA letter addressed the element of degree 
of disability, the absence of such notice is harmless error 
as a June 2006 letter provided the veteran with proper notice 
of this element.  

In particular regard to additional notice requirements 
relevant to the veteran's request to reopen, the Board notes 
that the RO explained in the July 2007 VCAA notice letter 
that the veteran's claim was previously denied, he was 
notified of the decision, and the decision had become final.  
[While the Board notes that the RO incorrectly stated that 
the veteran had been notified of the decision on July 24, 
2007 rather than July 1997, it is merely a typographical 
error.  The record reflects that the veteran was sent proper 
notice of the Board's denial in July 1997.]  The RO also 
explained that VA needed new and material evidence in order 
to reopen the veteran's claim.  The RO defined new and 
material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claim was previously 
denied and raised a reasonable possibility of substantiating 
the claim.  The RO further explained that the veteran's claim 
was previously denied because the evidence of record failed 
to show that any diagnosed psychiatric disorder was incurred 
in service or became manifest to a compensable degree within 
one year of separation.  Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).   

The Board further notes that the VCAA notice letters were 
received by the veteran after the initial denial of his 
claim; however, the veteran's claim was subsequently 
readjudicated in May 2008.  Thus, any defect with respect to 
the timing of notice has been cured.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
the veteran's service treatment records, service personnel 
records, SSA disability records, and post-service treatment 
records identified as relevant to the veteran's claim are 
associated with the claims folder.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, no medical examination or opinion 
is needed because the veteran's claim is not found to be 
reopened by way of the submission of new and material 
evidence for reasons explained below.  38 C.F.R. 
§ 3.159(c)(4)(2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  


New and Material evidence

The Board initially notes that the veteran's current claim is 
one involving entitlement to service connection for a 
psychiatric disorder.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the July 1997 Board decision.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  The definition of "new and material evidence" 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2002).  The change in the law pertains to claims filed on or 
after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 
(Aug. 29, 2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection of a psychiatric disorder 
was initiated after August 29, 2001, the revised definition 
of "new and material evidence" is applicable to his claim.

In its July 1997 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder because the newly submitted evidence did 
not provide a competent link between the veteran's 
psychiatric disorder and service.  The Board explained that 
the evidence submitted since the last final denial showed 
treatment and current symptoms of the veteran's psychiatric 
disorder; however, the evidence did not link the veteran's 
psychiatric condition to an incident of service.  The Board 
also noted that treatment records showed that the veteran had 
recurrent depressions and psychotic features since the 1960s; 
however, the evidence did not establish the presence of a 
psychosis due to service.  The Board further wrote that the 
evidence did not show that a psychiatric disorder began in 
active service, worsened during active service, or was 
present within one year thereafter.  The veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in July 1997; however, he did 
not appeal the decision and it became final.  The Board notes 
that the evidence considered by the Board in rendering its 
July 1997 decision included the veteran's service treatment 
records, the DD Form 214, VA examination reports, post-
service treatment records (VA and private), SSA disability 
records, and written statements by the veteran.    

The evidence received since the July 1997 Board denial of the 
veteran's claim consists of additional VA and private 
treatment records, VA examination reports, and additional 
written statements submitted by the veteran and/or his 
representative.    

After review of the evidence received since July 1997, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the newly 
submitted evidence shows that the veteran has a psychiatric 
disorder as a result of his period of active service or that 
a psychosis manifested to a compensable level within one year 
of discharge.  Indeed, the evidence does not contain 
competent medical evidence to include an opinion that links 
the veteran's current psychiatric disorder to his period of 
active service or a psychosis to the year following 
separation from service.  Rather, it only shows that the 
veteran is currently diagnosed with and receiving treatment 
for a psychiatric disorder and such information was of record 
at the time of the prior denial.  Therefore, while the 
evidence associated with the claims folder since the July 
1997 denial may be considered new because it was not before 
VA at the time of that decision, it is not also material 
because it does not relate to a previously unsubstantiated 
fact necessary to substantiate the claim and does not present 
a reasonable possibility of substantiating the claim.

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for a psychiatric disorder is not reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.  The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


